                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,

                       Plaintiff,

v.                                                           Case No. 13-40060-01-DDC

ALBERT DEWAYNE BANKS (01),

                       Defendant.


                                MEMORANDUM AND ORDER

       This case is before the court on remand from the United States Court of Appeals for the

Tenth Circuit. The remand follows the Supreme Court’s decision in Carpenter v. United States,

138 S. Ct. 2206 (2018), ruling that the government’s seizure of historical cell-site location

information (“CSLI”) under an 18 U.S.C. § 2703(d) order does not generally satisfy the Fourth

Amendment’s warrant requirement. On remand, defendant Albert DeWayne Banks argues the

court should vacate his convictions because the government relied on evidence dependent on

CSLI acquired under a § 2703(d) order. The government responds, arguing: (1) the court’s

alternative discussion about probable cause before issuing the § 2703(d) order rendered the

§ 2703(d) order a de facto warrant; (2) the good faith exception applies where it seized the CSLI

under a § 2703(d) order before the Supreme Court decided Carpenter; and (3) the error in

admitting the CSLI-dependent evidence was harmless beyond a reasonable doubt. The court

concludes its probable cause discussion was dicta that did not convert the § 2703(d) order into a

warrant. And, the court concludes the government waived its good-faith argument by not raising

it before the Tenth Circuit. But, the court concludes admission of the CSLI-dependent evidence

was harmless beyond a reasonable doubt for all counts of conviction. The court thus denies

Mr. Banks relief on his convictions.
I.      Pre-Carpenter Factual and Procedural Background

        In 2012, Kansas authorities, through a series of controlled purchases, determined

Mr. Banks, in concert with other named defendants, was selling cocaine. To gain evidence about

the nature and scope of the drug enterprise, authorities sought a series of state-court wiretap

orders under Sections 22-2514, et seq., of the Kansas Statutes Annotated. Doc. 1064 at 22–28.

Judge David R. Platt, a District Judge in Kansas’s Eighth Judicial District, issued at least nine

orders authorizing wiretaps under Kansas law. See Docs. 379-1, 379-2, 379-3, 379-5, 379-7,

379-9, 379-10, 379-11, 379-13, 379-15 (wiretap orders for all defendants). The orders permitted

authorities to tap phones belonging to members of the drug conspiracy, including two phones

associated with Mr. Banks: (1) a prepaid Sprint line ending in 6704, believed to belong to

Mr. Banks but with no subscriber information; and (2) a Sprint line ending in 9771, believed to

belong to Mr. Banks but subscribed to a Glenda Robinson.1 Docs. 379-2, 379-13. Judge Platt

issued the first of the orders authorizing a wiretap on a phone associated with Mr. Banks on

March 5, 2013. Doc 379-2 at 8.

        Under Kansas law, the wiretap orders only permitted authorities to intercept

communications within Judge Platt’s territorial jurisdiction—i.e., the four counties comprising

Kansas’s Eighth Judicial District. See Kan. Stat. Ann. § 22-2516(3) (“Upon such application the

judge may enter an ex parte order, as requested or as modified, authorizing the interception of

wire, oral or electronic communications within the territorial jurisdiction of such judge[.]”). But,

authorities had tapped cellular communications from a location outside of those four counties

without first establishing that the phone subject to a wiretap order was within one of the four



1
         At the May 21, 2019, remand hearing, Mr. Banks proffered that he owned and used phone lines ending in
6704 and 9771. The government withdrew then its argument that Mr. Banks lacked standing to challenge the
gathering of CSLI from those lines.

                                                       2
counties when tapped. Doc. 517 at 3. Information from the tapped communications helped

authorities understand Mr. Banks’s role in the drug conspiracy.

       A Second Superseding Indictment charged Mr. Banks with (1) one count of conspiracy to

distribute cocaine base, in violation of 21 U.S.C. §§ 846, 841(a)(1), (b)(1)(A) (Count 1); (2)

three counts of distributing cocaine base, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B)

(Counts 11, 12, and 18); and (3) three counts of distributing cocaine base, in violation of 21

U.S.C. §§ 841(a)(1), (b)(1)(C) (Counts 8, 15, and 16). Doc. 195 at 2–3, 6–8, 10–11. Count 1

alleged the conspiracy existed between June 1, 2012, until on or about May 16, 2013. This

period overlapped with authorities tapping phones under the orders issued by Judge Platt. See id.

at 2. Counts 16 and 18 also involved conduct that occurred after Judge Platt issued the first

wiretap order. See id. at 10–11. But, Counts 8, 11, 12, and 15 involved conduct completed

before Judge Platt issued the first wiretap order. Id. at 4–10.

       Mr. Banks moved to suppress the evidence acquired from the tapped cellular devices,

arguing the wiretaps had occurred outside Judge Platt’s territorial jurisdiction. See Doc. 431

(motion to join motion to suppress filed by other defendants). Ruling on a motion to suppress

filed in this case, the court concluded the government could introduce the contents of a tapped

cellular communication only if it could establish that a tapped phone was within the Eighth

Judicial District when the tap occurred. Doc. 517 at 4–5. To satisfy this threshold requirement

for admission, the government sought 18 U.S.C. § 2703(d) orders to acquire CSLI from the

cellular providers about the tapped phones. Doc. 417 at 3–4. Section 2703(d) authorizes a court

to issue an order permitting the government to obtain CSLI from a cellular provider if the

government “offers specific and articulable facts showing that there are reasonable grounds to

believe that the [CSLI records] are relevant and material to an ongoing criminal investigation.”



                                                  3
18 U.S.C. § 2703(d). Mr. Banks challenged the constitutionality of § 2703(d)’s reasonable

suspicion threshold for acquiring CSLI, arguing that the Fourth Amendment applied to seizure of

CSLI and thus required a probable cause showing. The government argued that § 2703(d)

comported with the Constitution, contending the Fourth Amendment did not apply where third-

party cellular providers maintained the CSLI. Doc. 429. The government neither argued in the

alternative that its evidence satisfied the Fourth Amendment’s probable cause threshold nor

sought a warrant. See id.

       In an order indicating an intent to issue § 2703(d) orders, the court concluded that seizing

CSLI from a cellular provider did not involve a search of a defendant under the Fourth

Amendment because the defendant already had revealed his CSLI to the cellular provider. Doc.

440 at 6–8 (citing In re United States Application for Historical Cell Site Data, 724 F.3d 600

(5th Cir. 2013)). In the alternative, the court sua sponte considered whether the government had

advanced sufficient evidence and papers to secure a warrant for the CSLI. Id. at 11. The court

concluded: (1) “By establishing that the phone calls are evidence of crimes, the government has

also established probable cause for the related CSLI because such information reveals the

defendants’ location at the time of each call”; and (2) the case agent’s affidavits in the

applications for the §2703(d) orders satisfied the Fourth Amendment’s “oath or affirmation

requirement.” Id. Following this order indicating an intent to issue § 2703(d) orders, the

government submitted an application for a § 2703(d) order for several Sprint lines, including

lines ending in 6704 and 9771. See Doc. 452 at 1, 3.

       The court then issued the requested § 2703(d) orders. Docs. 450–52. Sprint responded to

the § 2703(d) order, providing the government with CSLI for phone numbers ending in 6704 and

9771. Based on the CSLI, the government established that certain cellular communications



                                                  4
occurred while one of Mr. Banks’s tapped phones was within Kansas’s Eight Judicial District.

This enabled the government to admit 11 cellular communications to which Mr. Banks was a

party at trial. See Doc. 1303-1 at 1–2 (summary of phone calls admitted during trial).

        A jury convicted Mr. Banks on all counts.2 Doc. 766. The court sentenced Mr. Banks to

concurrent terms of 360 months’ imprisonment on each count. Doc. 963 at 3. On appeal,

Mr. Banks challenged the constitutionality of § 2703(d) and the government’s use of CSLI to

establish that particular tapped cellular communications had occurred while a tapped phone was

located within the four counties comprising Kansas’s Eighth Judicial District. United States v.

Banks, 706 F. App’x 455, 457 (10th Cir. 2017), vacated, 138 S. Ct. 2707 (2018). The Tenth

Circuit affirmed Mr. Banks’s convictions, concluding on the CSLI issue that “the government’s

request for CSLI is not a search within the meaning of the Fourth Amendment” and that

“§ 2703(d) is not unconstitutional.”3 Id. at 457. Mr. Banks filed a petition for a writ of

certiorari. Doc. 1191. While Mr. Banks’s petition for a writ of certiorari was pending, the

Supreme Court decided Carpenter, a case addressing the constitutionality of § 2703(d) orders for

CSLI.

II.     Carpenter Decision

        In Carpenter, the authorities had acquired § 2703(d) orders for CSLI for several suspects

in a theft ring. Carpenter, 138 S. Ct. at 2212. Over Mr. Carpenter’s motion to suppress, the

government introduced the CSLI at trial to place him at or near the scene of several thefts. Id. at

2212–13. A jury convicted Mr. Carpenter. Id. at 2213. On appeal, the United States Court of


2
         Due to an issue with the jury instructions on Count 1, the court reduced Mr. Banks’s Count 1 conviction to
a conviction under 18 U.S.C. § 841(b)(1)(C). See Doc. 963 at 2 (listing convictions for purposes of sentencing).
3
         On appeal, Mr. Banks also challenged his sentence. The Tenth Circuit concluded the court did not make
adequate factual findings to support two matters that had contributed to Mr. Banks’s offense level. Banks, 706 F.
App’x at 458–60. The Tenth Circuit thus vacated Mr. Banks’s sentence and remanded the case for resentencing. Id.
at 460. The court will address the resentencing aspect of the remand in a separate proceeding.

                                                         5
Appeals for the Sixth Circuit rejected Mr. Carpenter’s challenge to § 2703(d), concluding CSLI

was not subject to Fourth Amendment protection because, under the Third-Party Doctrine, a

cellular phone user voluntarily provides his CSLI to his cellular provider. Id.

       The Supreme Court, however, rejected the proposition that the Third-Party Doctrine

applies to historical CSLI. Id. at 2217, 2219–20. The Court concluded that “individuals have a

reasonable expectation of privacy in the whole of their physical movements” such that

authorities may not “‘secretly monitor and catalogue every single movement of an individual[]

. . . for a very long period’” without involving Fourth Amendment protections. Id. (quoting

United States v. Jones, 565 U.S. 400, 429 (2012) (Alito, J., concurring)).

       Concluding that seizing historical CSLI from a cellular provider amounts to a search

under the Fourth Amendment, the Court held “that the Government must generally obtain a

warrant supported by probable cause before acquiring [historical CSLI].” Id. at 2221. Also, the

Court observed that the government’s acquisition of historical CSLI “in the absence of a warrant

. . . is reasonable only if it falls within a specific exception to the warrant requirement.” Id.

(quoting Riley v. California, 134 S. Ct. 2473, 2482 (2014)). The Court concluded its affirmative

analysis by stating, “an order issued under Section 2703(d) . . . is not a permissible mechanism

for accessing historical cell-site records. Before compelling a wireless carrier to turn over a

subscriber’s CSLI, the Government’s obligation is a familiar one—get a warrant.” Id. at 2221.

III.   Post-Carpenter Procedural Background and Arguments on Remand

       The Supreme Court vacated the Tenth Circuit’s judgment and remanded Mr. Banks’s

case “for further consideration in light of Carpenter.” Banks v. United States, 138 S. Ct. 2707

(2018). On remand, the Tenth Circuit ordered the parties to file simultaneous briefs to “(1)

identify the issues Carpenter affects, and (2) address how the Supreme Court’s analysis impacts,



                                                   6
if at all, the positions taken by the parties in the briefs filed previously in the [Tenth Circuit].”

United States v. Banks, No. 15-3324, Order dated July 31, 2018. The government argued

Carpenter did not necessitate vacating Mr. Banks’s convictions because (1) the district court

alternatively concluded that probable cause supported the § 2703(d) order; and (2) the admission

of the tapped cellular communications was harmless beyond a reasonable doubt. Mr. Banks

argued (1) this court’s statements about probable cause did not salvage the admission of the

tapped cellular communications where no warrant was issued for the CSLI; and (2) admitting the

tapped cellular communications tainted his convictions. Mr. Banks also contended that any

good-faith exception argument that the government might raise on remand was waived because

the government had not raised it on direct appeal. The Tenth Circuit “remanded the case[] to the

district court to determine whether its alternative holding survives Carpenter and for further

proceedings consistent with the Supreme Court’s decision.” United States v. Banks, No. 15-

3324, Order/Mandate dated Oct. 18, 2018 at 4; see also id., Amended Mandate dated Jan. 16,

2019.

         On remand, the government advances three arguments for sustaining Mr. Banks’s

convictions: (1) the court’s statements about probable cause eliminate the Carpenter issue

because they transformed the § 2703(d) order into a de facto warrant;4 (2) even if the § 2703(d)

order in this case cannot be viewed as a warrant, the good-faith exception applies because

Carpenter issued after the government had acquired and executed the § 2703(d) order for

Mr. Banks’s CSLI; and (3) any error in admitting the contents of the cellular communications

dependent on Mr. Banks’s CSLI was harmless beyond a reasonable doubt given the other


4
         The government has not advanced the broader argument that a search is reasonable for purposes of the
Fourth Amendment if it occurs after a finding of probable cause by a neutral judge. The court thus confines its
analysis of the effect of its earlier reference to probable cause in its order indicating an intent to issue § 2703(d)
orders to the argument raised by the government.

                                                             7
evidence supporting the convictions. In response, Mr. Banks argues: (1) the court’s statements

about probable cause are dicta and do not fall within any recognized exception to the Fourth

Amendment warrant requirement; (2) the good-faith exception does not apply because the

government has waived the argument and because the government knew about Mr. Banks’s

challenge to the constitutionality of § 2703(d) before acquiring the § 2703(d) order; and (3) error

in admitting the cellular communications was not harmless beyond a reasonable doubt,

particularly on Count 1.

IV.    Analysis

       A.      Statements About Probable Cause

       In its ruling on the government’s requests for § 2703(d) orders, the court stated that the

requests were supported by probable cause and affidavits from the case agent. The government

argues the § 2703(d) order delivered to Sprint satisfied the core requirements of the Fourth

Amendment, making the orders de facto warrants. Two reasons leave the court unconvinced that

the § 2703(d) order delivered to Sprint was a de facto warrant.

       First, the court’s discussion of probable cause was dicta, not an alternative holding. The

government requested three § 2703(d) orders and the court granted the requests. Section 2703(d)

orders issue on a “showing that there are reasonable grounds to believe that the contents of a

wire or electronic communication, or the records or other information sought, are relevant and

material to an ongoing criminal investigation.” 18 U.S.C. § 2703(d). And, as the government

conceded at the May 21, 2019, remand hearing, it did not seek a warrant or argue in the

alternative that its evidence satisfied the probable cause standard. As a result, Mr. Banks had no

reason to brief the probable cause issue. This is especially true where (1) other provisions of

§ 2703, see 18 U.S.C. §§ 2703(a), (b)(1)(A), (c)(1)(A), reference the government’s capacity to



                                                 8
acquire a warrant for electronic communications, such as CSLI, that are held by cellular

providers; and (2) the government continued its pursuit of § 2703(d) orders, rather than warrants,

even after the court, sua sponte, had opined about probable cause. The court’s probable cause

discussion thus not only was unnecessary to decide the issue before the court—whether to issue

the § 2703(d) orders—but also, it was conducted without Mr. Banks having reason to contest the

probable cause position adopted by the court. And, it is not apparent why the court’s decision to

opine about probable cause should turn a § 2703(d) order into a warrant or relieve the

government of its duty to seek a warrant before gathering CSLI. To be certain, the government

does not identify any Supreme Court case recognizing an exception to the warrant requirement in

a situation where the government did not seek a warrant but a court, in dicta, happened to opine

about probable cause.5

         Second, Carpenter makes clear that the government must present a cellular carrier with a

warrant before gathering CSLI. Carpenter, 138 S. Ct. at 2221. Here, the government presented

Sprint with a § 2703(d) order. Doc. 452. This order was not a warrant. And, although this

court’s order indicating an intent to issue § 2703(d) orders discussed probable cause, the

§ 2703(d) order did not contain any mention of the court’s alternative probable cause

discussion.6 See id. Thus, the vehicle actually used by the government to acquire CSLI did not

comply with Carpenter. See Carpenter, 138 S. Ct. at 2221.



5
         The only authority the government cites in support of its argument is United States v. Williams, No.
CR418-147, 2019 WL 1612833, at *8 (S.D. Ga. Feb. 27, 2019), report and recommendation adopted by 2019 WL
1601375 (S.D. Ga. Apr. 15, 2019). The court finds the facts of Williams easily distinguishable because the CSLI
seizure at issue in Williams occurred under orders that required a probable cause showing for the orders to issue. Id.
at *10–11.
6
         When it submitted applications for § 2703(d) orders after the court’s order indicating an intent to issue
§ 2703(d) orders, the government signaled its belief that the order indicating an intent to issue the § 2703(d) orders
was not a warrant or a document sufficient to compel Sprint to turn over Mr. Banks’s CSLI. Put another way, if the
government had believed the court’s order indicating an intent to issue § 2703(d) orders had the force of a warrant—

                                                          9
        B.       Government Waived Good-Faith Exception

        The court concludes the government failed to raise its good-faith exception argument to

the Tenth Circuit, both in its response brief on direct appeal and in its supplemental brief after

remand from the Supreme Court. The government thus waived reliance on the good-faith

exception.

                 1.       Mandate Rule

        “‘The law of the case doctrine, self-imposed by the courts, operates to create efficiency,

finality, and obedience within the judicial system’ so that ‘an appellate decision binds all

subsequent proceedings in the same case.’” United States v. Amedeo, 487 F.3d 823, 829 (11th

Cir. 2007) (quoting United States v. Tamayo, 80 F.3d 1514, 1520 (11th Cir. 1996)). “The

mandate rule is simply an application of the law of the case doctrine to a specific set of facts.”

Id. at 830 (quoting Tamayo, 80 F.3d at 1530).

        Under the mandate rule “[a] lower court is ‘bound to carry the mandate of the upper court

into execution and cannot consider the questions which the mandate laid at rest.’” Estate of

Cummings by & through Montoya v. Cmty. Health Sys., Inc., 881 F.3d 793, 801 (10th Cir. 2018)

(quoting Sprauge v. Ticonic Nat’l Bank, 307 U.S. 161, 168 (1939)). When it hears a case on

remand under a mandate, a district court “cannot carry it, or examine it for any other purpose

than execution; or give any other or further relief; or review it, even for apparent error, upon a

matter decided on appeal; or intermeddle with it, further than to settle so much as has been

remanded.” Amedeo, 487 F.3d at 830 (quoting Tamayo, 80 F.3d at 1530). Instead, “a district

court must comply strictly with the mandate rendered by the reviewing court.” Huffman v. Saul




the position it argues now—then the government could have presented that order to Sprint without seeking a
§ 2703(d) order from the court.

                                                       10
Holdings Ltd. P’ship, 262 F.3d 1128, 1132 (10th Cir. 2001) (quoting Ute Indian Tribe v. Utah,

114 F.3d 1513, 1520–21 (10th Cir. 1997)).

       “Failing to raise an issue on appeal . . . has the same consequences for that litigation as an

adverse appellate ruling on that issue.” Id. “Any issue that could have been but was not raised

on appeal is waived and thus not remanded.” Id. (quoting United States v. Husband, 312 F.3d

247, 250 (7th Cir. 2002)). And, “[p]arties cannot use the accident of remand as an opportunity to

reopen waived issues.” Id. (quoting Husband, 312 F.3d at 251).

               2.     Application of Mandate Rule to Direct Appeal

       The government’s response brief in Mr. Banks’s direct appeal did not raise an argument

under the good-faith exception. Under typical application of the mandate rule, the government’s

failure to raise the good-faith exception would waive the argument for purposes of appeal and

remand. The government, however, contends that it is not appropriate to apply the mandate rule

here because it had no duty to raise its good-faith exception argument where Mr. Banks neither

argued to exclude the CSLI nor contended that the benefits of deterrence justified application of

the exclusionary rule. The government’s argument takes an unreasonably narrow view of the

arguments raised in Mr. Banks’s direct appeal. And, its contention that Mr. Banks did not seek

to exclude the CSLI is at odds with the Tenth Circuit’s opinion.

       In this court, Mr. Banks contended that the Fourth Amendment precluded the government

from acquiring CSLI through a § 2703(d) order and that the court should (1) not have admitted

CSLI at a pre-trial proceeding and (2) have suppressed the tapped cellular communications

dependent on the CSLI. On direct appeal, Mr. Banks challenged this court’s adverse ruling on

those issues. And, the Tenth Circuit recognized Mr. Banks as arguing that “the district court

erred in . . . admitting CSLI obtained without a warrant.” See United States v. Thompson, 866



                                                11
F.3d 1149, 1152 (10th Cir. 2017); see also Banks, 706 F. App’x at 457 (recognizing that

Mr. Banks “joins in and adopts” the arguments raised by his co-defendant, Mr. Thompson).

There is no meaningful distinction between arguing that the lower court erred by admitting

evidence and arguing that the lower court should have excluded the evidence. Also, the

government’s contention that it had no duty to raise a good-faith exception argument cannot be

squared with its decision to raise a harmless error argument on appeal—an argument that matters

only if evidence that should have been excluded was improperly admitted at trial.

       Under the law of the case doctrine, the government’s argument that Mr. Banks did not

seek exclusion is foreclosed by the Tenth Circuit’s contrary statement about the nature and scope

of Mr. Banks’s arguments. Once Mr. Banks argued that the Government needed a warrant and

that this court should have excluded the evidence, the burden shifted to the government to argue

that an exception to the warrant requirement—such as the good-faith exception—applied. The

government made no such argument. By failing to raise that argument, the government waived a

good-faith argument for purposes of direct appeal and for purposes of the mandate issued by the

Tenth Circuit after its decision in Banks, 706 F. App’x 455.

               3.     Application of Mandate Rule to Supplemental Briefing

       Because the Supreme Court vacated the Tenth Circuit’s decision in Banks, 706 F. App’x

455, the Tenth Circuit recalled the mandate it issued following that decision. United States v.

Banks, No. 15-3324 (10th Cir. July 30, 2018). This arguably allowed the government a second

bite at the apple, another chance to make a good-faith exception argument. But, although the

Tenth Circuit ordered simultaneous supplemental briefing to identify the issues implicated by the

Supreme Court’s decision in Carpenter, the government again failed to make the good faith




                                                12
exception argument.7 As a result, the government waived the argument for the post-Supreme

Court remand proceedings before the Tenth Circuit.

         By not raising the good-faith exception either in its brief on direct appeal or in its

supplemental brief on remand, the government waived the argument. And, under the mandate

rule, a waived issue is not part of the remand from Tenth Circuit to this court. Huffman, 262

F.3d at 1132.

         C.       Harmless Error

                  1.       Governing Standard

         “Most constitutional errors, including Fourth Amendment violations, do not require

reversal of a conviction if the court concludes the error was harmless beyond a reasonable

doubt.” United States v. Russian, 848 F.3d 1239, 1248 (10th Cir. 2017) (citing Chambers v.

Maroney, 399 U.S. 42, 52–53 (1970)). “In cases that are decided by a jury, a court will only find

a constitutional error harmless if the court can conclude beyond a reasonable doubt that the error

complained of did not contribute to the verdict obtained.” Id. (quoting United States v. Benard,

680 F.3d 1206, 1213 (10th Cir. 2012)). “To say that an error did not contribute to the verdict is

to find that error unimportant in relation to everything else the jury considered on the issue in

question, as revealed in the record.” United States v. Perdue, 8 F.3d 1455, 1469 (10th Cir. 1993)

(quoting Yates v. Evatt, 500 U.S. 391, 403 (1991)). Put another way, a court conducting a



7
          The government disputes this conclusion by quoting a line from its supplemental remand brief. This line
asserted: “If the CSLI was obtained in violation of the Fourth Amendment, should the exclusionary rule be applied
to either Thompson’s or Banks’ calls [admitted at trial].” Doc. 1356 at 21. The government contends that its
reference to the exclusionary rule necessarily presented the good-faith exception argument. But, the government’s
remand brief never identifies the good-faith exception; meanwhile, asking whether the exclusionary rule applies
could just as easily be understood as a reference to whether this court’s probable cause discussion turned the
§ 2703(d) order into a de facto warrant. In any event, passing, vague, and undeveloped references to a principle of
law in an appellate brief are insufficient to preserve an issue for appellate review. See Bronson v. Swensen, 500 F.3d
1099, 1105 (10th Cir. 2007) (“[C]ursory statements, without supporting analysis and case law, fail to constitute the
kind of briefing that is necessary to avoid application of the forfeiture doctrine.”).

                                                         13
harmless error analysis “must determine ‘whether the guilty verdict actually rendered in this trial

was surely unattributable to the error.’” Russian, 848 F.3d at 1248 (quoting Sullivan v.

Louisiana, 508 U.S. 275, 279 (1993)).

        Factors to consider in conducting a harmless error analysis include: (1) “the strength of

the prosecution’s case absent the erroneously admitted evidence”; (2) “the materiality of the

evidence to critical facts in the case”; and (3) “the prosecutor’s actions with respect to the

evidence at issue.” United States v. Bailey, 743 F.3d 322, 342–43 (2d Cir. 2014). “The burden

is on the government to prove beyond a reasonable doubt that an error is harmless.” Benard, 680

F.3d at 1213 (quoting United States v. Miller, 111 F.3d 747, 751 (10th Cir. 1997)).

                 2.       Counts 8, 11, 12, and 15

        The government has sustained its burden on these four counts. The CSLI-dependent

cellular communications all occurred after the conduct supporting the convictions on Counts 8,

11, 12, and 15. The cellular communications thus didn’t contribute to the government’s

evidence proving the elements of these four counts. Instead, the government relied on direct

evidence to prove these four counts—i.e., audio recordings of phone calls arranging controlled

purchases of cocaine and audio and video recordings of the controlled purchases.8 And, this

direct evidence was very strong as it provided the jury a first-hand view of Mr. Banks’s conduct

supporting the charges in Counts 8, 11, 12, and 15.

                 3.       Counts 16 and 18

        Although some of the CSLI-dependent communications occurred before the substantive

conduct supporting the convictions on Counts 16 and 18, strong non-CSLI-dependent evidence



8
        The audio recordings of the phone calls were the product of authorities recording a confidential informant’s
conversations, and not the result of tapping Mr. Banks’s cellular phones under the authority of the Kansas wiretap
orders.

                                                        14
supported the convictions. Count 16 charged Mr. Banks with distributing cocaine base on or

about March 14, 2013. The government supported the elements of this charge with audio and

video/photographic evidence of the transaction and the case agent’s testimony about his

observations during the transaction. Doc. 1063 at 287–95. Count 18 charged Mr. Banks with

distributing cocaine base on or about March 18, 2013. Once again, the government presented

audio and video/photographic evidence of the transaction, as well as testimony from the case

agent about the transaction. Id. at 295–301.

       The direct evidence of Mr. Banks’s guilt on Counts 16 and 18 was extremely strong. The

CSLI-dependent cellular communications were not played or discussed in close proximity to the

testimony and presentation of audio, video, or photographic evidence supporting Counts 16 and

18. The CSLI-dependent cellular communications did not materially contribute to the evidence

supporting the convictions on Counts 16 and 18. The court thus concludes the government has

sustained its burden to show that the constitutional error of admitting the CSLI-dependent

evidence was harmless beyond a reasonable doubt for Counts 16 and 18.

               4.       Count 1

       Mr. Banks’s Count 1 conviction, ultimately, was one for conspiracy to distribute cocaine

base, in violation of 21 U.S.C. §§ 846, 841(b)(1)(C).9 The elements of this offense required

proof that:

       First: two or more persons agreed to violate the federal drug laws;
       Second: the defendant knew the essential objective of the conspiracy;
       Third: the defendant knowingly and voluntarily involved himself in the conspiracy;
       and
       Fourth: there was interdependence among the members of the conspiracy.




9
       See Footnote 2, above.

                                               15
Tenth Circuit Pattern Jury Instruction 2.87 (Controlled Substances—Conspiracy 21 U.S.C.

§ 846). And, because a § 841(b)(1)(C) offense does not carry an enhanced penalty based on drug

quantity, a jury need only find that the conspiracy involved an agreement to distribute some

detectable amount of cocaine base. See id. (identifying fifth element as “the overall scope of the

conspiracy involved at least [name amount] of [name controlled substance]” but noting that the

fifth element needs only be submitted to the jury “where the statute imposes increased maximum

penalties based on the quantity of the substance”).

       Under the Tenth Circuit Pattern Jury Instructions for a § 841(b)(1)(C) offense, as well as

under the first four elements of the instructions given to the jury in Mr. Banks’s case, the Count 8

evidence plainly supported a conspiracy conviction. The unchallenged evidence showed that (1)

Mr. Thompson arranged the sale of cocaine base to the confidential informant; and (2)

Mr. Banks, acting in concert with Mr. Thompson, delivered and distributed the cocaine base. If

the court had instructed the jury on the §§ 846/841(b)(1)(C) offense, then the court would have

no difficulty concluding that the admission of the CSLI-dependent communications was

harmless error.

       But, the analysis here is more complicated. Mr. Banks was charged with a conspiracy

offense under §§ 846/841(b)(1)(A). And, the court instructed the jury on a fifth element, one

requiring the jury to find that “the overall scope of the conspiracy involved at least 280 grams of

cocaine base (crack cocaine).” Doc. 763 at 21.

       In his remand briefing, Mr. Banks acknowledges that his “substantive counts, put

together, involved . . . 191 grams.” Doc. 1329 at 9. The court must then determine if the

substantive counts for Mr. Banks’s co-defendants, upon which the jury could have relied in

reaching the 280-gram total, involved 89 grams or more of cocaine base. The court phrases the



                                                 16
question in this manner because the instruction given to the jury phrased the fifth element of the

conspiracy offense to ask whether the defendants, as a collective group, agreed to distribute 280

grams or more of cocaine base. But, the instructions did not ask the jury to make a specific drug

quantity finding about Mr. Banks’s participation in the conspiracy.10 See Doc. 763 at 24

(instruction that “the jury must find an agreement by the defendants to distribute more than 280

grams of cocaine base”). When the court reduced Mr. Banks’s §§ 846/841(b)(1)(A) conviction

to a §§ 846/841(b)(1)(C) conviction, it rendered this fifth element, in effect, extraneous to what

the government needed to prove to establish the ultimate offense of conviction. But, since the

harmless error analysis asks the court whether the jury would have returned the same verdict in

“this trial” but for the constitutional error, Russian, 848 F.3d at 1248 (quoting Sullivan, 508 U.S.

at 279), the court must determine if the jury, absent the CSLI-dependent evidence, would have

found the government had proved the fifth element, as stated in the actual instructions.

        As the following chart shows, the remaining substantive counts against Mr. Banks’s co-

defendants were supported by evidence clearly establishing the following weights:

          Count Number                               Weight                         Citation to Record

 Count 2                               0.20 grams                            Doc. 1068 at 148

 Count 3                               0.15 grams                            Doc. 1068 at 149

 Count 4                               0.33 grams                            Doc. 1068 at 150

 Count 5                               1.01 grams                            Doc. 1068 at 152

 Count 6                               0.28 grams                            Doc. 1068 at 124

 Count 7                               2.7 grams                             Doc. 1068 at 154–55




10
        The court must presume that the jury followed the instructions administered by the court. Weeks v.
Angelone, 528 U.S. 225, 234 (2000).

                                                       17
 Count 9                          27.74 grams                     Doc. 1068 at 159

 Count 10                         27.74 grams                     Doc. 1068 at 160

 Count 13                         82.95 grams                     Doc. 1068 at 164

 Count 14                         27.22 grams                     Doc. 1068 at 165

 Total                            170.32 grams



         The drug quantities purchased by confidential informants involving conduct under

Counts 2–7, 9–10, and 13–14, when combined with Mr. Banks’s substantive counts, provide

ample basis for the jury to conclude that the conspiracy involving Mr. Banks involved more than

280 grams. But, the government’s non-CSLI-dependent evidence proving both the drug quantity

and the larger Count 1 conspiracy was not limited to the evidence supporting the substantive

counts. Instead, the government also offered testimony from cooperating witnesses who were

charged in the conspiracy.

         Although the government offered the CSLI-dependent evidence in support of the Count 1

charge against Mr. Banks, the court concludes admission of that evidence was harmless beyond a

reasonable doubt when the court considers the role of the CSLI-dependent evidence relative to

all the evidence supporting the Count 1 conviction.

V.       Conclusion

         The court denies Mr. Banks’s relief on remand because, although it was constitutional

error to admit the CSLI-dependent evidence, the error was harmless beyond a reasonable doubt.

         IT IS THEREFORE ORDERED BY THE COURT THAT Mr. Banks is denied relief

on any of his convictions.




                                                 18
       IT IS FURTHER ORDERED BY THE COURT THAT the case against Mr. Banks is

set for resentencing on November 4, 2019, at 1:30 p.m. The court also directs the Courtroom

Deputy to notify the United States Probation Office of this resentencing date, and direct it to

prepare and circulate a new Presentence Investigation Report to counsel of record.

       IT IS SO ORDERED.

       Dated this 29th day of July, 2019, at Kansas City, Kansas.


                                                      s/Daniel D. Crabtree_______
                                                      Daniel D. Crabtree
                                                      United States District Judge




                                                19
